21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William L. REED, Appellant,v.Bonnie HENSON, Appellee.
No. 93-2797.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 4, 1994.Filed:  April 12, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William L. Reed, a Missouri inmate, appeals from the district court's1 order granting summary judgment in favor of Bonnie Henson in this 42 U.S.C. Sec. 1983 action.  We affirm.


2
Reed alleged that Henson, a medical supervisor at Farmington Correctional Center, acted with deliberate indifference to his serious medical needs.  Reed alleged that the medical staff ignored his numerous requests for treatment for hearing loss in his right ear.  After both parties moved for summary judgment, the district court granted Henson's motion.


3
This court reviews de novo the district court's grant of summary judgment.   United States ex rel.  Glass v. Medtronic, Inc., 957 F.2d 605, 607 (8th Cir. 1992).  To violate the Eighth Amendment, prison officials must act with deliberate indifference to the inmate's serious medical needs.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).  The evidence submitted by both parties shows-and Reed acknowledges-that he received medical care.  In fact, the medical records show extensive treatment, including referrals to a specialist.  Reed's disagreement with the course of treatment does not state an Eighth Amendment claim of deliberate indifference.   See Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990).  Reed's argument that Henson acted negligently is also insufficient to state a constitutional violation.   See Estelle, 429 U.S. at 105-06.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri